OPINION

Per Curiam.

The findings of fact, conclusions of law, and final judgment were entered by the Window Rock District Court on December 15, 1986. The Appellants, Betty Yellowhorse Chauncey and Mary Ann Yellowhorse, filed their notice of appeal on January 26, 1987. On February 12, 1987, Appellee, Navajo Tribe of Indians, filed a motion to dismiss the appeal, alleging that the appeal was not timely filed pursuant to Rule 2(c), Navajo Rules of Appellate Procedure. The Appellants did not respond to the motion. We agree that the appeal is untimely and we dismiss the appeal.
A party desiring to appeal from a final district court judgment “shall within 30 days after the day such judgment or order is rendered appeal to the Supreme Court stating fully the grounds for appeal.” 7 N.T.C. §801(a) (1985) (emphasis added). Navajo appellate rules require that an appeal from a district court judgment must be filed within 30 calendar days of the date the final judgment or order is entered into the record.1 Rule 2(c), Navajo Rules of Appellate Procedure.
*1347 N.T.C. §801(a) is a jurisdictional statute, therefore this Court lacks jurisdiction to review an appeal which is not filed within the time prescribed. Window Rock Mall, Ltd., et al. v. Day IV, 3 Nav. R. 58 (1981). We will always dismiss an appeal which has not been filed within 30 days of entry of the final judgment by the district court. Entry of the final judgment means the day the judgment is signed by the district judge. The 30 days appeal period begins to run the day after the judgment is signed by the district judge. See Yabeny v. Tome, et al., 1 Nav. R. 257 (1978); Rule 20, Navajo Rules of Appellate Procedure; See also Rule 5(a), Navajo Rules of Civil Appellate Procedure.
In this case, the district judge signed the final judgment on December 15, 1986, and the notice of appeal was filed on January 26,1987. The appeal was not filed until 42 days after entry of the final judgment. This Court lacks jurisdiction to review the Appellants’s appeal. The appeal is dismissed as to Appellants Mary Ann Yellowhorse and Betty Yellowhorse Chauncey for failure to comply with 7 N.T.C. §801(a) (1985).

. Rule 8(a), Navajo Rules of Civil Appellate Procedure (effective March 1, 1987), requires that an appeal must be filed “not later than thirty (30) days after the entry of the judgment from which the appeal is taken, unless a different time is provided by law.”